DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application no. JP2018-081033 filed in JP on 4/20/2018. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55.


Response to Arguments
Applicant’s arguments filed on 7/19/2022 have been considered but not persuasive. 

Applicant argument: 
In response, from FIG. 1 of Eiden, it is known Eiden discloses "a flow for the joining of a potential member as a member of a group", in which "In step 101, the potential new member, i.e. applicant, applies for membership from an existing member of said group", "The applicant receives in step 102 the feedback of the group member", "Step 103 is a check to see if all group members have already sent their reply on their selection", "When all group members have replied, the routine moves to step 104 to check whether the membership has been accepted or rejected", and "This can be done as a unanimous or majority decision, for instance". It is known from the above that Eiden merely teaches an ordinary method for determining membership by voting without considering the "authorization level".
It is known from the above that the "assignment of the user authorization levels" taught by Clark relies upon the "subjective judgment of the administrator", does not consider "other people's opinions", and certainly does not refer to "voting result of multiple group members".
Accordingly, the applicant respectfully submits that Clark (determined by the administrator) cannot be combined with Eiden (detennined by voting of group members), and persons skilled in the art have no motivation to combine Clark with Eiden so as to obtain the technical solution provided by claim 1 of the application.

Examiner’s response to applicant’s argument:
Examiner respectfully disagrees. Applicant argues that Eiden merely teaches determining membership by voting without considering authorization level without adding any details in the claims, however as presented below Eiden in view Clark teaches the authorization level ([0020-0025] Fig. 2 new user requesting a new profile, Step 116, establishing user authorization levels, assigns user authorization levels to the users, Figs 3-5), assign the determined authorization level for the member candidate ([0020-0025] Fig. 2 new user requesting a new profile, Step 116, establishing user authorization levels, assigns user authorization levels to the users, Figs 3-6), wherein an operation of the member candidate in the group is restricted according to the authorization level assigned to the member candidate ([0020-0025] Fig. 2 new user requesting a new profile, Step 116, establishing user authorization levels, assigns user authorization levels to the users, Figs 3-5) ([0023] three levels of access, Level 3 highest level)([0028] Fig. 6  and apply certain restrictions or permissions based on their user type.), and wherein the processor determines the authorization level by further using the disclosed displayed information ([0023] Fig. 2, Fig. 4 FIG. 4 shows an exemplary user interface for entering user authorization levels, the displayed information such as CUID, Name, Gender as depicted in Fig. 4).

Applicant argues that Clark does consider “other people’s opinion”, however this subject matter is disclosed by the Eiden as presented below ([0025-0026] Fig. 1 step 103 Step 103 is a check to see if all group members have already sent their reply on their selection.).

Applicant argues that Eiden in view Clark cannot teach the claim, however as presented in MPEP that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel- Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).

Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, and 10 are rejected under 35 U.S.C. 103 as being un-patentable by Eiden et al. (“Eiden, US 20020168992A1) hereinafter Eiden, in view of Clark et al. (“Clark”, US 20070250905 A1) hereinafter Clark.

Regarding claim 1, Eiden teaches an information processing apparatus ([0006] method and apparatus) comprising: 
a processor ([0037] Fig. 4 processor), configured to: 
display information regarding a member candidate who wants to subscribe to a group of a plurality of persons as a new member, to existing members ([0022-0023] Fig. 1 potential new member, apply message sent to existing group members, the joining of a potential member as a member of a group, The apply message also comprises at least one of the following identifiers: an identifier associated with the applicant, an identifier associated with the applicant's communication device, or both the above-mentioned identifiers. The identifier associated with the applicant can for instance comprise name, address or other corresponding identification or contact information){Examiner interprets that the apply message interpreted as display information to the existing members, where this information is presented to the existing members}; 
accept a vote on for the member candidate from each of the existing members viewing the displayed information ([0025-0026] Fig. 1 step 103 Step 103 is a check to see if all group members have already sent their reply on their selection.); and 
determine for the member candidate through a statistical processing on the votes from the existing members including one or more of decision by a majority ([0026] Fi. 1, step 104, If a majority decision is required, it is enough to have a certain majority, for instance over 50% of the group members for the new member and correspondingly under 50% of the group members against the membership), a weight according to the existing member, or a logical operation, 

Eiden does not explicitly teach an authorization level, the authorization level, assign the determined authorization level for the member candidate, wherein an operation of the member candidate in the group is restricted according to the authorization level assigned to the member candidate, and wherein the processor determines the authorization level by further using the disclosed displayed information, however
Clark teaches an authorization level, the authorization level ([0020-0025] Fig. 2 new user requesting a new profile, Step 116, establishing user authorization levels, assigns user authorization levels to the users, Figs 3-5), 
assign the determined authorization level for the member candidate ([0020-0025] Fig. 2 new user requesting a new profile, Step 116, establishing user authorization levels, assigns user authorization levels to the users, Figs 3-6), 
wherein an operation of the member candidate in the group is restricted according to the authorization level assigned to the member candidate ([0020-0025] Fig. 2 new user requesting a new profile, Step 116, establishing user authorization levels, assigns user authorization levels to the users, Figs 3-5) ([0023] three levels of access, Level 3 highest level)([0028] Fig. 6  and apply certain restrictions or permissions based on their user type.), and 
wherein the processor determines the authorization level by further using the disclosed displayed information ([0023] Fig. 2, Fig. 4 FIG. 4 shows an exemplary user interface for entering user authorization levels, the displayed information such as CUID, Name, Gender as depicted in Fig. 4)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Eiden in view of Clark in order to determine, assign authorization level to a new user because it would provide an easy way to create and manage user profiles and identify a plurality of applications and the user authorization level for each application. 

Regarding claim 10: Claim 10 can be rejected with the same reasoning as claim 1. 

Claim 3 is rejected under 35 U.S.C. 103 as being un-patentable by Eiden et al. (“Eiden, US 20020168992A1) hereinafter Eiden, and Clark et al. (“Clark”, US 20070250905 A1) hereinafter Clark, in view of Judd et al. (“Judd”, US 20140006201 A1) hereinafter Judd.

Regarding claim 3, Eiden and Clark teach the information processing apparatus according to claim 1. 
Eiden and Clark do not explicitly teach wherein the processor determines that a predefined authorization level is not assigned in a case where a predefined item is not displayed, however
Judd teaches wherein the processor determines that a predefined authorization level is not assigned in a case where a predefined item is not displayed ([0091] An administrative module 33 within the application software 17 controls, for example, data access to add, monitor, restrict or remove users; to configure distribution lists for electronic messaging communication; and to evaluate content and/or to restrict or reject incomplete or non-conforming bid submissions to the solicitation management system 12) {Examiner interprets that incomplete bid submission as predefined item is not disclosed based on the specification in the current application paragraph [0113]}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Eiden and Clark in view of Judd in order to not to assign predefined authorization level where a predefined item is not disclosed because it would help ensure the bid submission is processed efficiently and effectively based on complete information submitted during the request. 

Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable by Eiden et al. (“Eiden, US 20020168992A1) hereinafter Eiden, and Clark et al. (“Clark”, US 20070250905 A1) hereinafter Clark, in view of Deluca et al. (“Deluca”, US 20130185363 A1) hereinafter Deluca.

Regarding claim 4, Eiden and Clark teach the information processing apparatus according to claim 1. 
Eiden and Clark do not explicitly teach wherein the authorization level includes authority to access past information in the group, however
Deluca teaches wherein the authorization level includes authority to access past information in the group ([0042-0045] Fig. 6 using an access control, at least one participant in an existing instant messaging session may specify whether at least part of a past conversation or chat history between participants in the instant messaging session should be kept private or should be shared when at least one new participant joins the same instant messaging session.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Eiden and Clark teach in view of Deluca in order to include authority to access past information in the group because it would provide more secured and flexibility to control what new members are accessing as required. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being un-patentable by Eiden et al. (“Eiden, US 20020168992A1) hereinafter Eiden, and Clark et al. (“Clark”, US 20070250905 A1) hereinafter Clark, in view of Esmailzadeh (“Esmailzadeh”, US 20180210964 A1) hereinafter Esmailzadeh.

Regarding claim 7, Eiden and Clark teach the information processing apparatus according to claim 1, 
Eiden and Clark do not explicitly teach wherein the processor is further configured to generate identification information for unique identification by using the authorization level, transmit the generated identification information to the member candidate, - 64 -receive information from the member candidate; and authorize the member candidate as a member of the group in a case where the identification information matches the information, however
Esmailzadeh teaches wherein the processor is further configured to generate identification information for unique identification by using the authorization level ([0160-0166] Fig. 7 Blocks 715, a unique link can be created for the new user. The unique link (or URL), for example, may uniquely identify the new user. The unique link, for example, may be created by the sponsor service 105 and/or the link service 130. The unique link, for example, may include a unique code that can be used to verify the identity of the user selecting the link. The unique link, for example, may include one or more items of user data. The unique link, for example, may direct the new user to a graphical page with data entry fields), 
transmit the generated identification information to the member candidate ([0160-0166] Fig. 7, block 720, the unique link may be communicated to the user communication address via a communication channel such as, for example, via email or text message.), 
- 64 - receive information from the member candidate ([0160-0166] Fig. 7 The recipient of the unique link may open the link and be directed to a graphical page. At the graphical page, the user may enter data into one or more date entry fields on at the graphical page, At block 725 the sponsor service 105 may receive data entry information from the graphical page, the data entry information including data associated with the unique link); and 
authorize the member candidate as a member of the group in a case where the identification information matches the information ([0160-0166] Fig. 7 At block 730 the sponsor service 105 may validate that the data entry information is from the new user based on the data associated with the unique link and the user data.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Eiden and Clark in view of Esmailzadeh in order to generate unique ID and authorize the new member using the unique code because it would improve the security procedures implemented to confirm and validate the users appropriately when joining groups with access rights. 

Regarding claim 8, Eiden, Clark and Esmailzadeh teach the information processing apparatus according to claim 7. 
Eiden and Clark do not explicitly teach wherein the processor is configured to permit the member candidate the authorization level in a case where the processor authorizes the member candidate, however
Esmailzadeh teaches wherein the processor is configured to permit the member candidate the authorization level in a case where the processor authorizes the member candidate ([0167] a variable access control service may be configured to provide and/or allow “access” or “control” such as for example service, functionality and/or data access, creation, editing or other interaction to a user)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Eiden and Clark in view of Esmailzadeh in order to permit the member candidate because it would improve the security procedures implemented to confirm and validate the users appropriately when joining groups with access rights. 

Claims 9 is rejected under 35 U.S.C. 103 as being un-patentable by Eiden et al. (“Eiden, US 20020168992A1) hereinafter Eiden, Clark et al. (“Clark”, US 20070250905 A1) hereinafter Clark, and Esmailzadeh (“Esmailzadeh”, US 20180210964 A1) hereinafter Esmailzadeh, in view of Parsons et al. (“Parsons”, US 20110087734 A1) hereinafter Parsons.

Regarding claim 9. Eiden, Clark and Esmailzadeh teach the information processing apparatus according to claim 7. 
Eiden, Clark and Esmailzadeh do not explicitly teach wherein the processor authorizes the member candidate on the condition that invitation card information transmitted from the existing members is included in the information, however
Parsons teaches wherein the processor authorizes the member candidate on the condition that invitation card information transmitted from the existing members is included in the information ([0150] the invitation to join preferably contains a link to the site that includes a code, that same code being stored in u code field of the candidate user to verify the respondent is the candidate to whom the invitation was sent.)([0165])
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Eiden, Clark and Esmailzadeh in view of Parsons in order to include the invitation card information when the new member authorizes with the group and system because it would improve the security procedures implemented and allow the system to double confirm the identity of the new member candidate joining the group. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444